Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 1 of
                                           23



                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF LOUISIANA

                                                                  )
   In re                                                          )            Case No. 19-13253
                                                                  )
   Offshore Marine Contractors, Inc.,                             )            Chapter 11
                                                                  )
                                Debtor.                           )            Section B
                                                                  )
                                                                  )

          FINDINGS OF FACT AND CONCLUSIONS OF LAW IN SUPPORT OF ORDER
       CONFIRMING DEBTOR’S PLAN OF REORGANIZATION, IMMATERIALLY MODIFIED
                                AS OF JULY 30, 2020


              The Court held a hearing on Monday, August 3, 2020, at 10:30 a.m. Central Time (the

   “Confirmation Hearing”) to consider confirmation of the Debtor’s Plan of Reorganization,

   Immaterially Modified as of July 30, 2020 (the “Plan”) [P-334].1

              Appearing at the Confirmation Hearing on behalf of certain parties in interests were

   attorneys: (1) Paul Douglas Stewart, Jr. and (2) Brandon A. Brown for the Debtor, (3) Richard A.

   Aguilar and (4) Rudy Cerone for Wells Fargo Equipment Finance, Inc., (5) Robert L. Marrero

   for Mississippi River Bank, (6) Philip K. Jones, Jr. for Bluehenge Capital Secured Debt SBIC,

   L.P., and (7) Amanda B. George for the Office of the United States Trustee. Also present in

   open court and available for cross-examination were witnesses (1) Raimy Eymard, Debtor’s

   President, (2) John Baumgartner, Managing Director, Disputes, Compliance, & Investigations

   for Stout, Debtor’s financial advisor, and (3) Kimberly A. Heard, legal assistant at Stewart

   Robbins Brown & Altazan LLC, Debtor’s counsel.




   1
       The capitalized terms not otherwise defined shall have the same meaning as within the Plan.
                                                              1
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 2 of
                                           23



           During the Confirmation Hearing, Mr. Paul Douglas Stewart, Jr. argued on behalf of the

    Debtor in support of confirmation of the Plan. In support of confirmation of the Plan, the

    Debtor offered the:

           (1) Statement Under Penalty of Perjury of John Baumgartner, Statement Under Penalty
               of Perjury of Raimy Eymard, President of the Debtor, and Statement Under Penalty
               of Perjury of Kimberly A. Heard [P-312];


           (2) Exhibits 1- 11 [P-313];


           (3) Exhibits 12 [P-314-16];


           (4) Exhibits 13-18 [P-317];


           (5) Amended Exhibits 1-3 [P-337];


           (6) Amended Exhibit 3 [P-354]; and


           (7) Amended Exhibit 4 [P-355].


    (collectively, the “Confirmation Exhibits”). The Court took judicial notice, at the Debtor’s

    request, of the entire record of the Chapter 11 Case pursuant to FED. R. EVID. 201.

           Considering the forgoing, and for reasons rendered orally at the Confirmation Hearing,

    the court announced its intention to confirm the Plan. These Findings of Fact and Conclusions

    of Law (the “Findings and Conclusions”) are entered in support of the Court’s Order

    Confirming Debtor’s Plan of Reorganization, Immaterially Modified as of July 30, 2020 (the

    “Confirmation Order”).

    THE COURT MAKES THE                  FOLLOWING        FINDINGS         OF     FACT     AND
    CONCLUSIONS OF LAW:

          A.      Filing Date. On December 4, 2019 (the “Petition Date”), Offshore Marine
                                                  2
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 3 of
                                           23



    Contractors, Inc. filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code

    in this Court [P-1]. The Debtor was and continues to be eligible for relief under Bankruptcy

    Code section 109.

          B.       Jurisdiction; Venue. The court has jurisdiction over the Chapter 11 Case, the

   parties, and the Debtor’s property pursuant to 28 U.S.C. §1334. This is a core proceeding

   pursuant to 28 U.S.C. §157(b)(2)(L). Venue is proper under 28 U.S.C. §§ 1408 and 1409. This

   Court has authority to issue this Confirmation Order as a final order.

          C.       Committee Formation. As of entry of this Confirmation Order, no committee of

   unsecured creditors has been appointed in the Chapter 11 Case pursuant to Bankruptcy Code

   section 1102.

           D.      Solicitation and Notice. The Disclosure Statement for the Debtor’s Chapter 11

    Plan of Reorganization dated June 17, 2020 [P-262] was conditionally approved by the Court

    on June 19, 2020 (the “Order Conditionally Approving Disclosure Statement”) [P-270]. The

    Debtor served a copy of (1) the Order Conditionally Approving Disclosure Statement, including

    the exhibits thereto; (2) the Disclosure Statement for the Debtor’s Chapter 11 Plan of

    Reorganization dated June 17, 2020 conformed to the Order and all exhibits thereto [P-278,

    280] (the “Disclosure Statement”); (3) the Debtor’s Plan of Reorganization dated June 17,

    2020 conformed to the Order and all exhibits thereto (the “Plan”) [P-279]; (4) Voting

    Procedures; (5) Notice of Filing of Form of Ballots and Notice [P-275]; (6) Ballot Accepting or

    Rejecting Chapter 11 Plan of Reorganization; and (7) Notice of Impaired Non-Voting Status

    Rejecting the First Amended Chapter 11 Plan of Reorganization of Offshore Marine

    Contractors, Inc. Pursuant to Chapter 11 of the Bankruptcy Code and Release Opt Out Form, on

    those parties listed on the mailing matrix as of June 22, 2020, via postage-prepaid, First Class

                                                    3
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 4 of
                                           23



    United States Mail in accordance with the order of this Court and applicable Bankruptcy Rules.

    This notice was adequate under the circumstances and all parties in interest had ample

    opportunity to appear and object to confirmation of the Plan or the releases contained therein.

    No other or further notice is necessary or required. The Disclosure Statement satisfies the

    requirements of 11 U.S.C. § 1125 and thus should be approved on a final basis.

           E.     Modifications of the Plan. The modifications to the Plan (the “Plan

    Modifications”) are either (a) immaterial or do not adversely affect the treatment of any Claim

    against, or Equity Interest in, the Debtor under the Plan or (b) the adversely affected parties

    have consented to the modifications of the Plan. Therefore, in accordance with Bankruptcy

    Code section 1127 and Bankruptcy Rule 3019, all Holders of Claims or Equity Interests who

    voted to accept the Plan or who are conclusively presumed to have accepted the Plan are

    deemed to have accepted the Plan, as modified by the Plan Modifications. No Holder of a

    Claim or Equity Interest that has voted to accept the Plan shall be permitted to change its

    acceptance to a rejection as a consequence of the Plan Modifications.

           F.     Pursuant to Bankruptcy Rule 3019, the Plan Modifications do not require

    additional disclosure under Bankruptcy Code section 1125 or the resolicitation of votes under

    Bankruptcy Code section 1126, nor do they require that the Holders of Claims or Equity

    Interests be afforded an opportunity to change previously cast acceptances or rejections of the

    Plan. The Plan Modifications incorporated into the Plan comply with Bankruptcy Code section

    1127 and Bankruptcy Rule 3019.

           G.     Judicial Notice. The court takes judicial notice of the docket maintained in the

    Chapter 11 Case by the Clerk of Court, including, without limitation, all pleadings and other

    documents filed, all orders entered, and all evidence and arguments made, proffered, or

                                                  4
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 5 of
                                           23



    adduced at hearings in the Chapter 11 Case.

           H.      Compliance with the Applicable Provisions of the Bankruptcy Code. The Debtor

    has met its burden of proving the elements of Bankruptcy Code section 1129 by a

    preponderance of the evidence, which is the applicable standard.

           I.      Voting.   Votes on the Plan were solicited after disclosure of “adequate

    information” as defined in Bankruptcy Code section 1125. As evidenced by the Ballot

    Tabulation Report [P-311], votes to accept or reject the Plan have been solicited and tabulated

    fairly, in good faith, and in a manner consistent with the Order Approving Disclosure

    Statement, the Bankruptcy Code, and the Bankruptcy Rules. Pursuant to Bankruptcy Code

    sections 1124 and 1126, each of Classes 1 (Bluehenge Secured Claims), 3 (MRB Secured

    Claim – Term Loan), 4 (Community Bank Secured Claim), 6 (Trade Claims), and 7 (Unsecured

    Claims), which are the only classes entitled to vote on the Plan, voted to accept the Plan,

    satisfying the standards required by Bankruptcy Code section 1126(c).

           J.      Bankruptcy Rule 3016. The Plan is dated and identifies the entity proposing it,

    thereby satisfying Bankruptcy Rule 3016(a). The filing of the Disclosure Statement satisfies

    Bankruptcy Rule 3016(b). Further, the Plan and Disclosure Statement describe in specific and

    conspicuous language all acts to be enjoined and identify the entities that are subject to the

    injunction, satisfying Bankruptcy Rule 3016(c) to the extent applicable.

           K.      Plan Compliance with the Bankruptcy Code (11 U.S.C. §1129(a)(1)). As further

    detailed below, the Plan complies with the applicable provisions of the Bankruptcy Code,

    thereby satisfying Bankruptcy Code section 1129(a)(1).

           L.      Proper Classification (11 U.S.C. §§ 1122 and 1123(a)(1)). Article III of the

    Plan designates the following eight (8) Classes of Claims and Equity Interests: Class 1

                                                   5
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 6 of
                                           23



    (Bluehenge Secured Claims); Class 3 (MRB Secured Claim – Term Loan); Class 4

    (Community Bank Secured Claim); Class 5 (Convenience Class - <$50,000.00); Class 6 (Trade

    Claims); Class 7 (Unsecured Claims); Class 8 (Avis Bourg Subordinated Claim); and Class 9

    (Equity Interests). Each of the Claims or Equity Interests, as the case may be, in each particular

    Class is substantially similar to the other Claims or Equity Interests in such Class and such

    classifications were otherwise acceptable to each voting Class. Valid business, legal, and

    factual reasons exist for separately classifying the various Claims and Equity Interests pursuant

    to the Plan and such claims are of a different rank, status, or character, as the case may be, and

    the creation of such Classes does not unfairly discriminate between holders of Claims and

    Equity Interests. The Plan therefore satisfies Bankruptcy Code sections 1122 and 1123(a)(1).

           M.      Specified Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). Article III of

    the Plan designates Classes 1, 3-4 and 6-9 as Impaired by the Plan, within the meaning of

    Bankruptcy Code section 1124. Articles 3.1 through 3.9 of the Plan specify the treatment of

    Claims and Equity Interests in such Classes. The Plan therefore satisfies Bankruptcy Code

    section 1123(a)(3).

           N.      No Discrimination (11 U.S.C. § 1123(a)(4)). The Plan provides for the same

    treatment for each Claim or Equity Interest in each respective Class unless the Holder of a

    particular Claim or Equity Interest has agreed or agrees to a less favorable treatment on account

    of such Claim or Equity Interest. The Plan therefore satisfies Bankruptcy Code section

    1123(a)(4).

           O.      Implementation of the Plan (11 U.S.C. § 1123(a)(5)). The Plan provides adequate

    and proper means for the implementation of the Plan in Article V as required by Bankruptcy

    Code section 1123(a)(5). The Plan therefore satisfies Bankruptcy Code section 1123(a)(5).

                                                   6
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 7 of
                                           23



           P.      Non-Voting Equity Securities/Allocation of Voting Power (11 U.S.C.

    1123(a)(6)). Article 5.4 of the Plan provides that: on the Effective Date, or as soon thereafter as

    reasonably practicable, subject to the terms and conditions of the Restructuring Transactions,

    the Reorganized Debtor shall issue its New Common Equity Interests Pro Rata to those Claim

    Holders who have made a Secured Creditor Contribution and in proportion to the value of each

    Holder’s Secured Creditor Contribution to the whole of the Secured Creditor Contributions

    made by all Holders who have made such contributions. The Plan further provides that in the

    period following the Effective Date and pending distribution of the New Common Equity

    Interests to any Holder entitled pursuant to the Plan to receive New Common Equity Interests,

    any such Holder will be entitled to exercise any voting rights and receive any dividends or

    distributions paid with respect to such Holder’s shares of New Common Equity Interests and

    exercise all of the rights with respect of the New Common Equity Interests. As such, the Plan

    satisfies Bankruptcy Code section 1123(a)(6).

           Q.      Designation of Directors and Officers (11 U.S.C. § 1123(a)(7)). The Plan

    Supplement, to the extent then known and determined at or before the Confirmation Hearing,

    discloses the identities and affiliations of any and all persons proposed to serve as of the

    Effective Date on the New Board and as an officer of the Reorganized Debtor. The foregoing is

    consistent with the interests of Holders of Claims and Holders of Equity Interests, and with

    public policy. As such, the Plan satisfies Bankruptcy Code section 1123(a)(7).

           R.      Additional Plan Provisions (11 U.S.C. § 1123(b)). The other provisions of the

    Plan are appropriate and consistent with the applicable provisions of the Bankruptcy Code,

    thereby satisfying Bankruptcy Code section 1123(b). The failure to address a provision of the

    Bankruptcy Code specifically in these Findings and Conclusions or the Confirmation Order

                                                    7
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 8 of
                                           23



    shall not diminish or impair the effectiveness of the Confirmation Order.

           S.      Impairment of Classes of Claims and Equity Interests (11 U.S.C. § 1123(b)(1)).

    As contemplated by Bankruptcy Code section 1123(b)(1), Class 1 (Bluehenge Secured Claims);

    Class 3 (MRB Secured Claim – Term Loan); Class 4 (Community Bank Secured Claim); Class

    6 (Trade Claims); Class 7 (Unsecured Claims); Class 8 (Avis Bourg Subordinated Claim); and

    Class 9 (Equity Interests) are Impaired by the Plan. Accordingly, the Plan satisfies the

    requirements of Bankruptcy Code section 1123(b)(1).

           T.      Assumption and Rejection of Executory Contracts (11 U.S.C. §1123(b)(2)). In

    accordance with Bankruptcy Code section 1123(b)(2), Article IX of the Plan provides that,

    except as otherwise provided in the Plan, or in any contract, instrument, release, indenture, or

    other agreement or document entered into, or deemed to be entered into, in connection with the

    Plan, as of the Effective Date, unless such contract or lease (a) was previously assumed or

    rejected by the Debtor, (b) is the subject of a motion to reject filed on or before the

    Confirmation Date, (c) is set forth in a schedule, as an executory contract or unexpired lease to

    be rejected, filed as part of the Plan Supplement, or (d) is specifically identified in the Plan as

    being rejected, such contracts and leases shall pass through bankruptcy unaffected.           This

    Confirmation Order shall constitute an order of the Court under Section 365 approving the

    contract and lease assumptions or rejections described above as of the Effective Date. Each

    Executory Contract and Unexpired Lease assumed pursuant to Article IX of the Plan or by any

    order of the Court is subject to the Cure Costs set forth in Articles 5.10, 9.1.1, and 9.2, as

    applicable of the Plan and/or the Plan Supplement and shall revest in and be fully enforceable

    by the Reorganized Debtor in accordance with its terms, except as such terms are modified by

    the provisions of the Plan or any order of the Court authorizing and providing for its assumption

                                                    8
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 9 of
                                           23



    under applicable federal law. Article 9.5 of the Plan provides that the Debtor’s insurance

    policies, including but not limited to any and all liability, indemnity, hull or other property

    insurance, and directors’ and officers’ liability insurance policies maintained by the Debtor, in

    effect as of the Effective Date, to the extent they are deemed executory contracts, are assumed,

    subject to any additions and modifications thereto as may be required by the New Board, except

    to the extent any such additions and modifications impact coverage under said policies. This

    Confirmation Order shall constitute an order of the Court approving such assumptions pursuant

    to under Section 365(a). Accordingly, the Plan satisfies the requirements of Bankruptcy Code

    section 1123(b)(2).

              U.    Settlement of Claims and Causes of Action (11 U.S.C. § 1123(b)(3)). In

    accordance with Bankruptcy Code section 1123(b)(3)(A) and Bankruptcy Rule 9019 and in

    consideration for the distributions and other benefits provided under the Plan and with the

    support of the Debtor and all major parties in interest, the settlements and the provisions of the

    Plan constitute a good-faith compromise of all Claims, Equity Interests, and controversies

    relating to the contractual, legal, and subordination rights that all Holders of Claims or Equity

    Interests may have with respect to any Allowed Claim or Equity Interest or any distribution to

    be made on account of such Allowed Claim or Equity Interest. Such compromise and

    settlement are fair, equitable, and reasonable and in the best interests of the Debtor and its

    Estate.

              V.    Sale of All or Substantially All Assets (11 U.S.C. § 1123(b)(4)). The Plan does

    not provide for the sale of all or substantially all assets of the Debtor.

              W.    Modification of Creditor Rights (11 U.S.C. 1123(b)(5)). In accordance with

    Bankruptcy Code section 1123(b)(5), Article III of the Plan modifies the rights of Holders of

                                                      9
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 10 of
                                           23



    Claims in Classes 1, 3 through 4, and 5 through 9. Accordingly, the Plan is consistent with

    Bankruptcy Code section 1123(b)(5).

           X.      Cure of Defaults (11 U.S.C. § 1123(d)). Article 9.2 of the Plan provides for

    the satisfaction of any monetary defaults under each executory contract and unexpired lease to

    be assumed pursuant to the Plan in accordance with Bankruptcy Code section 365(b)(1). The

    cure amounts identified on the Plan Supplement represent the amount, if any, that the Debtor is

    obligated to pay, which shall be in full and complete satisfaction of all accrued, due, and unpaid

    monetary obligations. Thus, the Plan complies with Bankruptcy Code section 1123(d).

           Y.      Debtor’s Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(2)). The

    Debtor has complied with the applicable provisions of the Bankruptcy Code, the Bankruptcy

    Rules, and the Order Approving Disclosure Statement, including Bankruptcy Code sections

    1125 and 1126 and Bankruptcy Rules 3017, 3018, and 3019, thus satisfying the requirements of

    Bankruptcy Code section 1129(a)(2).

           Z.      Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)).          The Debtor is the

    proponent of the Plan. The Debtor has proposed the Plan (including all documents necessary to

    effectuate the Plan) in good faith and not by any means forbidden by law, thereby complying

    with Bankruptcy Code section 1129(a)(3). The Debtor’s good faith is evident from the record of

    the Chapter 11 Case, including the Affidavits and the record of the hearing to approve the

    Disclosure Statement and Confirmation Hearing, and other proceedings held in the Chapter 11

    Case. The Plan is based upon extensive, arm’s-length negotiations between and among the

    Debtor, Bluehenge, Caterpillar, MRB, the Office of the United States Trustee, and other parties

    in interest, each of which participated in good faith, and represents the culmination of months

    of intensive negotiations and discussions among all parties in interest. Moreover, the Plan is

                                                   10
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 11 of
                                           23



    proposed with the legitimate and honest purpose of maximizing the value of the Debtor’s Estate

    and effectuating a successful reorganization of the Debtor. Further, the release and injunction

    provisions of the Plan have been negotiated in good faith and at arm’s-length with, among other

    persons, representatives of the Debtor, Bluehenge, Caterpillar, MRB, and the Office of the

    United States Trustee and their respective advisors, are consistent with Bankruptcy Code

    sections 105, 362, 1122, 1123(b)(3)(A), 1123(b)(6), 1129, and 1142, and are each necessary

    and appropriate to the successful reorganization of the Debtor’s Estate. Accordingly, the Plan

    and the related documents have been filed in good faith and the Debtor has satisfied its

    obligations under Bankruptcy Code section 1129(a)(3).

           AA.     Payment for Services or Cost and Expenses (11 U.S.C. § 1129(a)(4)). All

    payments made or to be made by the Debtor for services or for costs and expenses in

    connection with the Chapter 11 Case, or in connection with the Plan and incident to the Chapter

    11 Case, have been approved by, or are subject to the approval of, the Court as reasonable,

    thereby satisfying Bankruptcy Code section 1129(a)(4).

           BB.     Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)). The Plan satisfies

    Bankruptcy Code section 1129(a)(5). The Plan provides that on the Effective Date, the term of

    each member of the Debtor’s current board of directors or managers, as the case may be, will

    automatically expire. The New Board for the Reorganized Debtor will consist of three (3)

    directors, Persons who are either selected by, or acceptable to, Bluehenge. The New Board shall

    determine the size and elect directors and managers, as applicable. The Debtor has disclosed in

    the Plan Supplement, to the extent then known, the identity and affiliations of each Person

    proposed to serve on the New Board. The appointment to such office of such individuals is

    consistent with the interests of creditors and equity security holders and with public policy. To

                                                  11
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 12 of
                                           23



    the extent any such director, manager, or officer of the Reorganized Debtor is an “insider”

    under the Bankruptcy Code, the Debtor has disclosed the nature of any compensation to be paid

    to such director, member, or officer. Accordingly, the Debtor has satisfied the requirements of

    Bankruptcy Code section 1129(a)(5).

           CC.     No Rate Changes (11 U.S.C. § 1129(a)(6)). No governmental regulatory

    commission has jurisdiction, after confirmation of the Plan, over the rates of the Debtor. Thus,

    Bankruptcy Code section 1129(a)(6) is not applicable in the Chapter 11 Case.

           DD.     Best Interest of Creditors (11 U.S.C. § 1129(a)(7)).            The Plan satisfies

    Bankruptcy Code section 1129(a)(7) because each Holder of a Claim or Equity Interest

    either (a) has voted to accept the Plan, or (b) shall receive or retain under the Plan, on account

    of such Claim or Equity Interest, property of a value, as of the Effective Date of the Plan, that is

    not less than the amount that such Holder would receive or retain if the Debtor was to be

    liquidated under chapter 7 of the Bankruptcy Code on such date. In addition, the liquidation

    analysis attached to the Disclosure Statement and the other evidence related thereto in support

    of the Plan that was proffered or adduced at, prior to, or in declarations or affidavits in

    connection with, the Confirmation Hearing: (a) are reasonable, persuasive, credible, and

    accurate as of the dates such analysis or evidence was proffered, adduced, and/or presented; (b)

    utilize reasonable and appropriate methodologies and assumptions; (c) have not been

    controverted by other evidence; and (d) establish that, with respect to each Impaired Class, each

    Holder of an Allowed Claim or Equity Interest in such Class shall receive under the Plan on

    account of such Allowed Claim or Equity Interest property of a value, as of the Effective Date,

    that is not less than the amount such Holder would receive if the Debtor was liquidated on the

    Effective Date under chapter 7 of the Bankruptcy Code. Accordingly, the Debtor has satisfied

                                                    12
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 13 of
                                           23



    the requirements of Bankruptcy Code section 1129(a)(7).

           EE.     Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). As is set forth in the

    Amended Ballot Tabulation Report [P-335], Class 1 (Bluehenge Secured Claims); Class 3

    (MRB Secured Claim – Term Loan); Class 4 (Community Bank Secured Claim); Class 6

    (Trade Claims); Class 7 (Unsecured Claims) have affirmatively voted to accept the Plan, and

    Class 5 (Convenience Class - $50,000, Unimpaired) is deemed to accept the Plan. As such,

    Bankruptcy Code section 1129(a)(8) is satisfied with respect to these Classes of Claims. Class 8

    (Avis Bourg Subordinated Claim), and Class 9 (Equity Interests) are deemed to reject the Plan

    pursuant to Bankruptcy Code section 1126(g) of the Bankruptcy Code because the Holders of

    Claims and Equity Interests in Class 8 and Class 9 will not receive or retain any property on

    account of their Claims against or Equity Interests in the Debtor. The Plan may nevertheless be

    confirmed because the Plan otherwise satisfies all elements of Bankruptcy Code section 1129(a)

    and satisfies Bankruptcy Code section 1129(b) with respect to Class 8 (Avis Bourg

    Subordinated Claim), and Class 9 (Equity Interests) because the Plan does not discriminate

    unfairly and is fair and equitable.

           FF.     Treatment of Administrative Expense Claims and Priority Tax Claims (11

    U.S.C. § 1129(a)(9)).      The treatment of Administrative Expense Claims and Priority Tax

    Claims pursuant to Article II of the Plan satisfies the requirements of Bankruptcy Code section

    1129(a)(9). As more specifically described in Article II of the Plan, the Plan provides that

    holders of Allowed Administrative Claims and Allowed Professional Fee Claims will receive

    payment in full in cash.

    Acceptance by Impaired Classes (11 U.S.C. § 1129(a)(10)).         Class     1     (Bluehenge

    Secured Claims); Class 3 (MRB Secured Claim – Term Loan); Class 4 (Community Bank

                                                  13
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 14 of
                                           23



    Secured Claim); Class 6 (Trade Claims); Class 7 (Unsecured Claims), which such Classes are

    Impaired under the Plan and entitled to vote, voted to accept the Plan by the requisite

    majorities, determined without including any acceptance of the Plan by any insider, thereby

    satisfying the requirements of Bankruptcy Code section 1129(a)(10).

           GG.     Feasibility (11 U.S.C. § 1129(a)(11)). All Allowed Claims and Equity Interests

    shall be paid or otherwise satisfied in accordance with the terms of the Plan, the Plan

    Supplement, the Disclosure Statement, this Confirmation Order, and any other documents or

    agreements filed with the Bankruptcy Court by the Debtor that are necessary to implement the

    Plan, including any appendices, amendments, modifications, supplements, exhibits and

    schedules relating to the Plan, the Plan Supplement, or the Disclosure Statement (collectively,

    the “Plan Documents”). The evidence proffered, adduced, and/or presented at the Confirmation

    Hearing (a) is reasonable, persuasive, credible, and accurate as of the dates such analysis or

    evidence was prepared, presented, or proffered, (b) utilizes reasonable and appropriate

    methodologies and assumptions, (c) has not been controverted by other evidence, and (d)

    establishes that the Plan is feasible. The Reorganized Debtor shall have sufficient liquidity and

    be able to meet its financial obligations under the Plan and in the ordinary course of its

    businesses, and the confirmation of the Plan is not likely to be followed by the liquidation or the

    need for further financial reorganization of the Reorganized Debtor, thereby satisfying the

    requirements of Bankruptcy Code section 1129(a)(11).

           HH.     Payment of Fees (11 U.S.C. § 1129(a)(12)). Article 2.2 of the Plan provides that:

    (a) all fees due and payable pursuant to section 1930 of title 28 of the United States Code shall

    be paid by the Debtor on or before the Effective Date; and (b) the Reorganized Debtor shall pay

    all such fees that arise after the Effective Date but before the closing of the Chapter 11 Case,

                                                   14
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 15 of
                                           23



    and shall file, post-Effective Date, any post-Confirmation reports with the Bankruptcy Court

    and the United States Trustee’s Office. Therefore, the Plan satisfies the requirements of

    Bankruptcy Code section 1129(a)(12).

           II.     Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). All retirement

    income plans and welfare benefit plans for the benefit of the Debtor’s officers, directors, or

    employees that the New Board decides to continue in such capacities or similar capacities after

    the Effective Date (in each case, “Continuing”) (not including any such officers, directors and

    employees for the period they are temporarily continued pending the New Board's

    determination as to whether they shall be Continuing), or retirement income plans and welfare

    benefit plans for such Continuing Persons, shall remain in place after the Effective Date, as may

    be amended by agreement between the beneficiaries of such agreements, plans, or

    arrangements, on the one hand, and the Reorganized Debtor, on the other hand, including to

    modify the “change of control” definition in such agreements to reflect the Restructuring

    Transactions and this Plan, and the Reorganized Debtor will continue to honor such

    agreements, arrangements, programs, and plans with all such Continuing Persons; provided that

    the foregoing shall not apply to any equity-based compensation or incentive-based plan,

    agreement, or arrangement existing as of the Petition Date. Nothing in the Plan shall limit,

    diminish, or otherwise alter the Reorganized Debtor’s defenses, claims, Causes of Action, or

    other rights with respect to any such contracts, agreements, policies, programs, and plans, or the

    New Board’s ability not to designate any existing officers, directors or employees as

    Continuing. Accordingly, the Plan satisfies the requirements of Bankruptcy Code section

    1129(a)(13).

           JJ.     No Domestic Support Obligations (11 U.S.C. § 1129(a)(14)). The Debtor is not

                                                   15
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 16 of
                                           23



    required by a judicial or administrative order, or by statute, to pay a domestic support

    obligation. Accordingly, Bankruptcy Code section 1129(a)(14) is inapplicable in the Chapter 11

    Case.

            KK.    Debtor is Not an Individual (11 U.S.C. § 1129(a)(15)). The Debtor is not an

    individual. Accordingly, Bankruptcy Code section 1129(a)(15) is inapplicable in the Chapter

    11 Case.

            LL.    No Applicable Nonbankruptcy Law Regarding Transfers (11 U.S.C.

    §1129(a)(16)). The Debtor is a moneyed, business, or commercial corporation, and/or

    partnership, as the case may be.       Accordingly, Bankruptcy Code section 1129(a)(16) is

    inapplicable in the Chapter 11 Case.

            MM. No Unfair Discrimination; Fair and Equitable (11 U.S.C. § 1129(b)). Although

    Class 8 (Avis Bourg Subordinated Claim) and Class 9 (Equity Interests) are rejecting Classes

    (the “Rejecting Classes”) for purposes of Bankruptcy Code section 1129(a)(8), the Plan is

    confirmable pursuant to Bankruptcy Code section 1129(b) notwithstanding such rejection

    because, based upon the record before the Court and the treatment provided to such Claims and

    Equity Interests, the Plan does not discriminate unfairly against, and is fair and equitable with

    respect to, such Classes of Claims and Equity Interests, and the Plan satisfies all the

    requirements for confirmation set forth in Bankruptcy Code section 1129(a), except Bankruptcy

    Code section 1129(a)(8). First, the Plan does not discriminate unfairly, because no Class of

    Claims or Equity Interests having similar legal rights to the Claims or Equity Interests in the

    Rejecting Classes is receiving different treatment under the Plan. Second, the Plan is “fair and

    equitable” as to the Rejecting Classes because (a) no claims or interests junior to Class 8 will

    receive or retain any property under the Plan on account of such junior claims or interests and

                                                  16
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 17 of
                                           23



    (b) no interests junior to Class 9 will receive or retain any property under the Plan on account of

    such junior interests.   The evidence in support of confirmation of the Plan proffered or

    adduced by the Debtor at, or prior to, or in affidavits filed in connection with, the Confirmation

    Hearing regarding the Debtor’s classification and treatment of Claims and Equity Interests and

    the requirements for confirmation of the Plan under Bankruptcy Code section 1129(b): (a) is

    reasonable, persuasive, credible, and accurate; (b) utilizes reasonable and appropriate

    methodologies and assumptions; and (c) has not been controverted by other credible evidence.

    Based on the foregoing, the requirements of Bankruptcy Code section 1129(b) are met with

    respect to the Rejecting Classes, and the Plan may be confirmed notwithstanding the deemed

    rejection by the Rejecting Classes.

           NN.     Only One Plan (11 U.S.C. § 1129(c)). The Plan is the only plan filed in the

    Chapter 11 Case. Accordingly, Bankruptcy Code section 1129(c) is inapplicable in the Chapter

    11 Case.

           OO.     Principal Purpose of the Plan (11 U.S.C. § 1129(d)).        The principal purpose

    of the Plan is not the avoidance of taxes or the avoidance of the application of section 5 of the

    Securities Act. Accordingly, the Plan satisfies the requirements of Bankruptcy Code section

    1129(d).

           PP.     Small Business Case (11 U.S.C. § 1129(e)). The Chapter 11 Case is not a “small

    business case,” as that term is defined in the Bankruptcy Code. Accordingly, Bankruptcy Code

    section 1129(e) is inapplicable.

           QQ.     Good-Faith Solicitation (11 U.S.C. § 1125(e)). Based on the record before the

    Court in the Chapter 11 Case and the Ballot Tabulation Report [P-311], the Debtor has solicited

    acceptances of the Plan in good faith and in compliance with the applicable provisions of the

                                                   17
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 18 of
                                           23



    Bankruptcy Code, including Bankruptcy Code sections 1125(a) and (e), and any applicable

    non-bankruptcy law, rule, or regulation governing the adequacy of disclosure in connection

    with such solicitation.

           RR.     Holders of Alleged Secured Claims are Treated as Unsecured Claims. Based on

    the record before the Court in the Chapter 11 Case, the court determines that the aggregate

    value of the DIP Collateral is not greater than the aggregate amount of the Allowed Secured

    Claims. Therefore, under Bankruptcy Code section 506(a) and Bankruptcy Rule 3012, any

    Claims submitted or filed as Secured Claims with the collateral securing such Claim alleged to

    be DIP Collateral, if Allowed Claims, are Allowed Unsecured Claims, unless such claim is an

    Allowed Secured Claim and specifically provided for under the Plan.

           SS.     Satisfaction of Confirmation Requirements. Based upon the foregoing, all other

    pleadings, documents, exhibits, statements, declarations, and affidavits filed in connection with

    confirmation of the Plan, and all evidence and arguments made, proffered, or adduced at the

    Confirmation Hearing, the Plan satisfies the requirements for confirmation set forth in

    Bankruptcy Code section 1129.

           TT.     Implementation.       All   documents    necessary    to   implement    the Plan,

    including the Plan Documents and other documents contained in the Plan Supplement, and all

    other relevant and necessary documents have been negotiated in good faith and at arm’s-length,

    and entry into and consummation of the transactions contemplated by each such document

    and agreement is in the best interests of the Debtor, the Estate, and the Holders of Claims or

    Equity Interests and shall, upon completion of documentation and execution, be valid, binding,

    and enforceable agreements and not be in conflict with any federal, state, or local law. The

    Debtor has exercised reasonable business judgment in determining which agreements to enter

                                                  18
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 19 of
                                           23



    into and have provided sufficient and adequate notice of such documents and agreements. The

    Debtor is authorized, without any further notice to, or action, order, or approval of, the Court, to

    finalize, execute, and deliver all agreements, documents, instruments, and certificates relating to

    the Plan and the Plan Documents and to perform their obligations under such agreements,

    documents, instruments, and certificates in accordance with the Plan and the Plan Documents.

           UU.     Transfers by the Debtor. All transfers of property of the Estate under the Plan

    shall be free and clear of all Liens, Claims, charges, interests, and other encumbrances pursuant

    to the maximum extent permitted under Bankruptcy Code section 363, and all such Liens,

    Claims, charges, interests, and other encumbrances are extinguished, in accordance with

    applicable law, except as expressly provided in the Plan or this Confirmation Order.

           VV.     Good Faith of the Debtor.      The Debtor, and all of its respective members,

    officers, directors, agents, financial advisers, attorneys, employees, affiliates, and

    representatives have acted in good faith (a) in negotiating, formulating, and proposing the Plan

    and agreements, compromises, settlements, transactions and transfers contemplated thereby,

    and (b) in soliciting acceptances to the Plan, and (c) will be acting in good faith in proceeding

    to (i) consummate the Plan and the agreements, compromises, settlements, transactions, and

    transfers contemplated thereby, and (ii) take the actions authorized and directed or

    contemplated by this Confirmation Order.

           WW. Executory Contracts and Unexpired Leases. The Debtor has satisfied the

    provisions of Bankruptcy Code section 365 with respect to the assumption, assumption and

    assignment, and rejection of executory contracts and unexpired leases pursuant to Article IX of

    the Plan, including adequate assurance of future performance.

           XX.     Vesting of Assets. Pursuant to Bankruptcy Code sections 1141(b)–(c), except as

                                                    19
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 20 of
                                           23



    otherwise provided in the Plan or the Confirmation Order, (a) the property of the Estate and the

    Debtor and all retained Causes of Action (“Retained Actions”) shall vest in the Reorganized

    Debtor on the Effective Date free and clear of all Claims, Liens, and interests to the maximum

    extent permitted by Bankruptcy Code section 363, and (b) all such Claims, Liens, and interests

    are extinguished. Such vesting does not constitute a voidable transfer under the Bankruptcy

    Code or applicable nonbankruptcy law.

           YY.     New Constituent Documents. The New Constituent Documents, as may be

    amended or modified without further approval from the Court in accordance with their terms

    and applicable non-bankruptcy law, are essential elements of the Plan, were proposed in good

    faith, are critical to the success and feasibility of the Plan, and are necessary and appropriate for

    the consummation of the Plan. Entry into the New Constituent Documents, and all related

    agreements and documents, is fair, reasonable, and in the best interests of the Debtor, the

    Estate, all Holders of Claims or Equity Interests, and the Reorganized Debtor. The New

    Constituent Documents are the product of good faith, arm’s-length negotiations.

           ZZ.     Injunction. The Court has jurisdiction under sections 1334(a) and (b) of title

    28 of the United States Code to approve the injunction provisions set forth in Article XIV of the

    Plan, because, among other things, these provisions are an integral part of the Debtor’s Plan,

    are necessary and appropriate for the Plan’s implementation, and are consensual. Bankruptcy

    Code section 105(a) permits issuance of the injunction set forth in Article XIV of the Plan if, as

    has been established here based upon the record in the Chapter 11 Case, the Affidavits, and the

    evidence presented at the Confirmation Hearing, such provisions (a) were integral to the

    integrated and mutually dependent terms and conditions of the settlement among the various

    parties in interest embodied in the Plan and are important and essential to the formulation and

                                                    20
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 21 of
                                           23



    implementation of the Plan, as provided in Bankruptcy Code section 1123, (b) confer

    substantial benefits on the Debtor’s Estate and creditors, (c) are fair, equitable and reasonable,

    and (d) are in the best interests of the Debtor, the Estate, and all parties in interest. Based upon

    the record of the Chapter 11 Case, the Affidavits, and the evidence proffered or adduced at the

    Confirmation Hearing, this Court finds that the injunction provisions set forth in Article XIV of

    the Plan are consistent with the Bankruptcy Code and applicable law.

           AAA. Pursuant to Bankruptcy Code section 1123(b)(3) and Bankruptcy Rule 9019(a),

    the injunctions set forth in Article XIV of the Plan and implemented by the Confirmation Order

    are (a) fair, equitable, reasonable, and in the best interests of the Debtor and the Debtor’s Estate,

    creditors, and equity holders, (b) within the jurisdiction of the Bankruptcy Court under 28

    U.S.C. §§ 1334(a), 1334(b), and 1334(d), (c) are essential to the implementation of the Plan, (d)

    are an integrated and dependent element of the settlement and transactions incorporated into

    and contemplated by the Plan, (e) confer material benefits on, and are in the best interests of,

    the Debtor and the Estate, (f) are important to the overall objectives of the Plan to finally

    resolve all Claims and Causes of Action among or against the parties in interest in the Chapter

    11 Case, and (g) are consistent with Bankruptcy Code sections 105, 123, 129, and all other

    applicable provisions of the Bankruptcy Code. The failure to include such provisions would

    seriously impair the Debtor’s ability to confirm a consensual Plan in the Chapter 11 Case.

    Accordingly, this Court finds that the injunctions set forth in Article XIV of the Plan are

    consistent with the Bankruptcy Code and applicable law.

           BBB. Compromise and Settlement. Pursuant to Bankruptcy Rule 9019, in

    consideration of the distributions and other benefits provided under the Plan, the provisions of

    the Plan shall constitute a good faith compromise and settlement of all Claims, Equity Interests,

                                                    21
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 22 of
                                           23



       or controversies resolved pursuant to the Plan. All Plan distributions made to creditors holding

       Allowed Claims or Equity Interests in any Class are intended to be, and shall be, final.

                CCC. Likelihood of Satisfaction of Conditions Precedent. Each of the conditions

       precedent to the Confirmation Date and Effective Date, as set forth in Article X of the Plan, has

       been satisfied or waived in accordance with the provisions of the Plan or is reasonably likely to

       be satisfied or waived prior to the Confirmation Date and Effective Date, as applicable.

                DDD. Resolution of Objections.      The only t i m e l y objection to confirmation filed

       has been withdrawn and the resolution is acknowledged by MRB on the record at hearing. The

       untimely objection filed by SBL Construction, LLC has been stricken from the record of the

       Chapter 11 Case.2

                EEE. Stay Abrogated. The stay of effectiveness of the Confirmation Order provided

       for by Bankruptcy Rule 3020(e) should be abrogated, under the authority provided for by

       Bankruptcy Rule 3020(e), so that the Debtor can effectuate the terms of the Plan, so as to

       facilitate the occurrence of the Effective Date.

                FFF.   Approval of Transactions with Glencor and WFEFI. Notwithstanding anything

       else herein to the contrary, the transactions as set forth in Article 5.10 and 9.1.1 of the Plan

       between the Debtor, Glencor and WFEFI are supported by the Debtor’s sound business

       judgment, and are in the best interest of the Estate. Such transactions include, but are not

       limited to: (i) the transfer of the Glencor Vessel from Glencor to WFEFI, free and clear of all

       liens, mortgages, security interests, claims and other encumbrances; (ii) the absolute assignment

       of Glencor’s rights under the Charter to WFEFI, free and clear of all liens, mortgages, security

       interests, claims and other encumbrances; (iii) the amendment of the Charter (such Charter


   2
       P-356.
                                                          22
Case 19-13253 Doc 364 Filed 08/06/20 Entered 08/06/20 08:44:47 Main Document Page 23 of
                                           23



    between the Debtor and WFEFI after assignment of such from Glencor to WFEFI) to include

    the terms and conditions that are substantially set forth in Exhibits “3” and “4” to the Plan; (iv)

    the fixing of the cure in the amount of $100,000.00 related to the default associated with the

    Debtor’s failure to pay the full amount of the Basic Charter Hire due under the Charter that is

    necessary to assume such contract under section 365 of the Bankruptcy Code as identified

    below; (v) the assumption of the Charter, as amended, by the Debtor; and (vi) withdrawal of all

    proofs of claim filed in this Chapter 11 Case by WFEFI and Glencor, including, but not limited

    to, the WFEFI POC and that certain Glencor Proof of Claim, dated January 24, 2020 [Claim

    No. 15-1], along with any amendments thereto (the “Glencor POC”); provided, however, such

    withdrawal of such proofs of claim shall not in any manner release or discharge the Debtor or

    any other party from their respective obligations under the agreements (including, without

    limitation, the obligation of the Debtor to pay certain amounts of Basic Charter Hire as an

    administrative claim as set forth certain orders entered in this case in connection therewith), in

    substantially the form attached to the Plan as Exhibits “3” or “4” or the Charter Agreement, as

    amended, if executed. When executed, the documents in substantially the form of Exhibits “3”

    and “4” to the Plan and the Charter Agreement, as amended, shall govern the relationship

    between the parties notwithstanding anything to the contrary contained in this Plan, the

    Disclosure Statement or the Confirmation Order.

                  New Orleans, Louisiana, August 5, 2020.


                                                        ______________________________
                                                        Jerry A. Brown
                                                        U.S. Bankruptcy Judge




                                                   23
